[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                    For the First Circuit


No. 00-1310

                       FRANK CAMOSCIO,

                    Plaintiff, Appellant,

                              v.

                       ROGER DEMINICO,

                     Defendant, Appellee.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. William G. Young, U.S. District Judge]


                            Before

                    Torruella, Chief Judge,
              Boudin and Lipez, Circuit Judges.




     Frank Camoscio on brief pro se.
     Michael A. Goldsmith, Assistant Corporation Counsel, and
Merita A. Hopkins, Corporation Counsel, on Motion for Summary
Disposition, for appellee.




                       December 5, 2000
               Per Curiam.    Having thoroughly reviewed the record

and    the   parties'      submissions      on   appeal,   we   affirm   the

dismissal of the appellant's complaint on the ground that it

is    barred    by   the   doctrine    of   res   judicata.      Costs    to

appellee.       See Local Rule 27(c); Fed. R. App. P. 39(a)(2).




                                      -2-